ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In his motion for rehearing the appellant contends that the charge on accomplice testimony required the reversal of the judgment under the law. The •charge given to the jury reads as follows:
“The witnesses, Claud Jones and Dock Means, are accomplices, if any offense were committed, and you are instructed" that you can not convict this defendant upon their testimony unless you first believe, beyond a reasonable doubt, that the testimony of said Claud Jones and Dock Means is true, and that it connects the defendant with the commission of the offense charged in the indictment, and unless you further believe, beyond a reasonable doubt, that there is other evidence in the case corroborative of the testimony of said Claud Jones and Dock Means, tending to connect the defendant with the commission of the offense charged in the indictment, and the corroboration must be by testimony other than that of an accomplice, and then from all the evidence, you must believe, beyond a reasonable doubt, that the defendant is guilty. If you do not so believe, or if you have a reasonable doubt as to any of the above elements, you will find the defendant not guilty.”
The sufficiency of such a charge has been asserted by this court many times when passing upon facts closely analogous to those governing in the present appeal. Four persons were implicated in the commission of the offense, namely, Bass,. Conner, Jhnes and Means. Jones and Means testified in great detail touching the commission of the offense and the preparation therefor. Jones was an actual participant. Means was nearby and cognizánt of all that was done. Each of them testified in •detail to facts showing the guilt of the appellant. Under such circumstances, as stated above, it has been held on various occasions that the charge given to the jury sufficiently complied with the law on the subject of accomplice testimony. So far as the present charge is criticised, it is identical with that given to the jury in the case of Oates v. State, 67 Texas Crim. Rep., 488. Notwithstanding the criticism of the charge, the Oates case, supra, in which there was a conviction carrying the death *549penalty, was affirmed. The same conclusion is recorded in the case of Watson v. State, 90 Texas Crim. Rep., 576. See, also, Walker v. State, 94 Texas Crim. Rep., 653, and other cases of the same character which are collated in the case of Anderson v. State, 95 Texas Crim. Rep., 346, to which we have been referred by the appellant as supporting his contention. The Anderson case, supra, was reversed because of a fault in the charge on accomplice testimony, the opinion drawing a distinction between the facts in that case and those which are involved in the present appeal. Under the statute, “a conviction cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the offense committed; and the corroboration is not sufficient if it merely shows the commission of the offense.” Such is the language of article 718, C. C. P., 1925. See, also, Tex. Jur., vol. 14, p. 241, sec. 146. The testimony of the accomplices in the present instance not only tends to identify the accused as the perpetrator of the crime, but if true, demonstrates his guilt. Under such circumstances, as stated above, the charge which was given to the jury in the present instance has been uniformly upheld.
The motion for rehearing is overruled.

Overruled,